Exhibit 10.6

FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
EXECUTIVE CONTINUITY AGREEMENT
This Executive Continuity Agreement (this “Agreement”) is entered into this 23rd
day of December 2014, effective as of the 1st day of January 2015, by and among
Fidelity Southern Corporation, a Georgia corporation (“Fidelity Southern”),
Fidelity Bank, a Georgia banking corporation (the “Bank”) and David Buchanan
(the “Executive”). Fidelity Southern and the Bank are referred to collectively
as “Fidelity.” The Executive Continuity Agreement among Fidelity and the
Executive dated December 21, 2012, (the “Prior Agreement”) is hereby terminated
and replaced by this Agreement effective as of January 1, 2015.
The purpose of this Agreement is to encourage the Executive to continue
employment with Fidelity after a Change of Control of Fidelity Southern or the
Bank by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a Termination of
Employment under defined circumstances after any such Change of Control.
Section 1.Definitions. For purposes of this Agreement:
(a)
“Affiliate” means any entity with whom Fidelity would be considered a single
employer under Code Sections 414(b) or 414(c).

(b)
“Beneficiary” means the person or entity designated by the Executive, by a
written instrument delivered to Fidelity, to receive any benefits payable under
this Agreement in the event of the Executive’s death. If the Executive fails to
designate a Beneficiary, or if no Beneficiary survives the Executive, such
Benefits on the death of the Executive will be paid to the Executive’s estate.

(c)
“Board” means the Boards of Directors of Fidelity Southern and the Bank.

(d)
“Change of Control” means the occurrence hereafter of any event described in
(1), (2) or (3) below.

(1)
Any “person” or persons acting as a group for Code Section 409A purposes,
acquires stock of Fidelity Southern or the Bank which together with stock held
by such person or group represents more than fifty percent (50%) of the combined
voting power represented by the outstanding voting securities of Fidelity
Southern or the Bank, as the case may be.

(2)
The date a majority of the members of the Board of Directors of Fidelity
Southern is replaced in any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the







--------------------------------------------------------------------------------

Exhibit 10.6

members of the Board before the date of such appointment or election.
(3)
The date that any person or persons acting as a group within the contemplation
of Code Section 409A acquires substantially all of the gross fair market value
(determined without regard to any liabilities associated with the assets) of the
assets of Fidelity Southern or the Bank, as approved by the shareholders of
Fidelity Southern or the Bank, as the case may be.

The foregoing will be construed and applied in a manner consistent with the
requirements of Code Section 409A for the avoidance of additional taxes. If a
Change of Control occurs on account of a series of transactions, the Change of
Control is deemed to have occurred on the date of the last of such transactions
which results in the Change of Control.
(e)
“Code” means the Internal Revenue Code of 1986, amended.

(f)
“Compensation” means the total compensation paid to the Executive by Fidelity
and any Affiliate which is or will be reportable as income under the Code on
Internal Revenue Service Form W-2, (i) plus any amount contributed by the
Executive pursuant to a salary reduction agreement, which is not includible in
gross income under Code Sections 125 or 402(g) or under any other program that
provides for pre-tax salary reductions and compensation deferrals; (ii) plus any
amount of the Executive’s compensation which is deferred under any other plan or
program of Fidelity and (iii) reduced by any income reportable on Form W-2 that
is attributable to the exercise of any stock option or other equity award.

(g)
“Disability” means a condition of Executive who is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (i) unable to engage in any substantial gainful activity, or (ii)
receiving income replacement benefits for a period of not less than three (3)
months under an accident or health plan covering employees of Fidelity. Whether
Executive has suffered a Disability shall be made in accordance with Section
409A of the Code, provided, however, that Executive shall have been deemed to
have suffered a Disability if determined to be totally disabled by the Social
Security Administration or the Railway Retirement Board, or if Executive is
determined to have suffered a Disability under Fidelity’s disability insurance
program utilizing the definition provided therein.

(h)
“Final Compensation” means the highest of (i) the Executive’s Compensation for
the 12 full calendar months immediately preceding the


2





--------------------------------------------------------------------------------

Exhibit 10.6

Change of Control; (ii) the Executive’s annual base salary rate payable by
Fidelity in effect immediately preceding the Change of Control or (iii) the
Executive’s annual base salary rate as set by Fidelity effective at any time
during the Employment Period.
(i)
“Individual Life Insurance Policy” means the Single Premium Life Insurance
policy issued by Northwestern Mutual Life Insurance Company in the face amount
of $500,000 payable to beneficiaries designated by the Executive, or his estate
or trust in lieu thereof.

(j)
“Release” a general release that releases Fidelity, its Affiliates,
shareholders, directors, officers, employees, employee benefit plans,
representatives, and agents and their successors and assigns from any and all
employment related claims Executive or Executive's successors and Beneficiaries
might then have against them (excluding any claims for vested benefits under any
employee pension plan of Fidelity), in the form attached hereto as Attachment A.

(k)
“Severance Benefit” means a Salary Continuance Benefit and/or a Welfare
Continuance Benefit.

(l)
“Severance Period” means the period beginning on the date determined in
accordance with Section 4(a) and ending on the date which occurs twelve (12)
months thereafter.

(m)
“Specified Employee” has the meaning set forth for the term specified employee
in Section 409A(a)(2)(B)(i) of the Code and the rules and regulations adopted
thereunder.

(n)
“Termination for Cause” means a Termination of Employment by Fidelity for any of
the following acts or omissions by Executive: (1) any act or omission requiring
Fidelity to terminate Executive in order to comply with Section 19 of the
Federal Deposit Insurance Act, 12 USC Section 1829(a), (2) the commission of a
felony or any other crime involving moral turpitude or the pleading of nolo
contendere to any such act, (3) the commission of any act or acts of dishonesty
when such acts are intended to result or result, directly or indirectly, in gain
or personal enrichment of Executive or any related person or affiliated company
and are intended to cause harm or damage to Fidelity or its subsidiaries, (4)
the illegal use of controlled substances, (5) the misappropriation or
embezzlement of assets of Fidelity or its subsidiaries, (6) the breach of any
other material term or provision of this Agreement to be performed by Executive
(other than pursuant to Sections 10, 11, 12 or 13) which have not been cured
within thirty (30) days of receipt of written notice of such breach from the
Board, or (7) the breach of any provision of Section 10, 11, 12 or 13 during
Executive’s employment.


3





--------------------------------------------------------------------------------

Exhibit 10.6

(o)
“Termination for Good Reason” means a Termination of Employment by Executive due
to the occurrence of one or more of the following events which are not corrected
within thirty (30) days after receipt of written notice from the Executive to
Fidelity:

(1)
there is a material change in the Executive’s position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from the Executive’s status, title,
position or responsibilities;

(2)
the assignment to the Executive of any duties or responsibilities which are
materially inconsistent with the position or responsibilities of the Executive;

(3)
any removal of the Executive from or failure to reappoint or reelect the
Executive to any of the positions the Executive held;

(4)
there is a material reduction in the Executive’s rate of annual base salary or a
change in the manner the incentive compensation of the Executive is calculated
and such change will result in a reduction of the incentive compensation of the
Executive;

(5)
the requiring of the Executive to relocate his principal business office to any
place outside a fifteen (15) mile radius from the Executive’s current place of
employment in Atlanta, Georgia (reasonable required travel on Fidelity’s
business shall not constitute a relocation of the Executive’s principal business
office);

(6)
the failure of Fidelity to continue in effect any Welfare Plan, Individual Life
Insurance Policy or other compensation plan, program or policy in which the
Executive is participating immediately prior to the Change of Control without
substituting plans providing the Executive with substantially similar or greater
benefits, or the taking of any action by Fidelity which would materially and
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any of such plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive, or

(7)
the material breach of any provision of this Agreement which is not timely
corrected by Fidelity upon thirty (30) days prior written notice from the
Executive;

provided, however, that Executive must provide notice to Fidelity within 90 days
of obtaining knowledge of any of the events listed above and Executive must
terminate his employment no later than two years from the

4





--------------------------------------------------------------------------------

Exhibit 10.6

date of the occurrence of any of the foregoing events in order for such
termination to be deemed a “Termination for Good Reason.”
(p)
“Termination of Employment” means the termination of the Executive’s employment
with Fidelity Southern, the Bank and all Affiliates. It is intended that a
separation from service, as determined in accordance with Section 409A of the
Code and the regulations and other guidance issued thereunder, shall be required
for a Termination of Employment and, for such purpose, a separation from service
shall be deemed to occur if the parties expect that the Executive will not
perform any future services in any capacity for Fidelity Southern, the Bank or
any Affiliate, whether as an employee or otherwise or if parties expect such
services will materially decrease to such an extent that the decrease would give
rise to a presumption pursuant to the regulations under Section 409A of the Code
that a separation from service had occurred.

(q)
“Welfare Plan” means any medical, prescription, dental, disability, salary
continuation, employee life, accidental death, travel accident insurance or any
other welfare benefit plan, as defined in Section 3(l) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) made available by
Fidelity Southern, the Bank or any Affiliate in which the Executive is eligible
to participate; provided, however, that the term “Welfare Plan” shall not
include the Individual Life Insurance Policy.

Section 2.    Employment After Change of Control.
If the Executive is employed by Fidelity or an Affiliate on the date which is
one year prior to a Change of Control (the “Commencement Date”), such employer
will continue to employ the Executive until the earlier of (i) one year after
the Change of Control or (ii) upon a Termination of Employment in accordance
with the terms of this Agreement (the “Employment Period”).
Section 3.    Compensation During Employment Period.
(a)
During the Employment Period, the Executive will receive an annual base salary
(“Annual Base Salary”), at least equal to the greater of (i) the highest annual
base salary payable to the Executive by Fidelity in respect of the twelve full
calendar month period immediately preceding the Commencement Date or (ii) the
highest annual base salary rate of the Executive payable on and after the
Commencement Date and prior to the Change of Control. During the Employment
Period, the Annual Base Salary will be increased at any time and from time to
time so as to be substantially consistent with increases in base salaries
generally awarded in the ordinary course of business to other peer executives of
Fidelity. Any increase in Annual Base Salary will not serve to limit or reduce
any other obligation to the Executive under this Agreement. The Annual Base
Salary


5





--------------------------------------------------------------------------------

Exhibit 10.6

will not be reduced thereafter nor shall any such increase during the Employment
Period be reduced thereafter. In the event a Change of Control occurs and the
Executive has previously incurred a Termination of Employment within the one (1)
year period prior to the Change of Control, if the Executive’s Compensation for
the period of the Executive’s employment hereunder during that one (1) year
period prior to the Change of Control is less than a prorated portion of the
Executive’s Annual Base Salary for that same period of employment, then on the
first business day of the calendar month following the Change of Control the
difference between the Compensation for the period of employment during the
prior year and the prorated Annual Base Salary for the period of employment
shall be paid to the Executive in a lump sum payment, net of any applicable tax
withholding or similar obligations.
(b)
During the Employment Period, the Executive will be entitled to participate in
all incentive plans (including, without limitation, stock option, stock
purchase, savings, supplemental medical and retirement plans) and other programs
and practices applicable generally to other peer executives of Fidelity, but in
no event will such plans and other programs, practices, including policies to
provide the Executive with incentive opportunities, savings opportunities and
retirement and other benefit opportunities, in each case, be less favorable, in
the aggregate, than those provided by Fidelity for the Executive under such
plans, practices, policies and program as in effect at any time on and after the
Commencement Date and prior to the Change of Control.

(c)
In addition the method of the calculation of the Executive’s total incentive
compensation for each fiscal year, or part thereof, during the Employment Period
will not be changed in any manner which will result in less total incentive
compensation being paid or payable to the Executive by Fidelity in respect of
the Employment Period (or any portion thereof) from the maximum amount that
would have been paid using the method of calculating incentive compensation
under the incentive compensation programs in effect on and after the
Commencement Date and prior to the Change of Control. The parties agree that the
Executive shall be entitled to incentive compensation for services rendered
during part of a fiscal year regardless of the reason for the Termination of
Employment of the Executive.

(d)
During the Employment Period the Executive and the eligible members of the
Executive’s family (“Dependents”) who participated (or otherwise were provided
coverage) on the Commencement Date and continue to be eligible for participation
in any Welfare Plan, will receive all such benefits under the Welfare Plans to
the extent applicable generally to other peer executives of Fidelity and their
Dependents similarly situated, but in no event will the


6





--------------------------------------------------------------------------------

Exhibit 10.6

Welfare Plans provide benefits for the Executive and Dependents that are less
favorable, in the aggregate, than the most favorable benefits provided under the
Welfare Plans in effect at any time during the Employment Period.
(e)
During the Employment Period, Fidelity will maintain in place the Individual
Life Insurance Policy.

(f)
During the Employment Period, the Executive will be entitled to fringe benefits
in accordance with the most favorable plans, practices, programs and policies of
Fidelity in effect for which the Executive qualifies or qualified at any time
during the Employment Period including, if more favorable to the Executive, as
in effect at any time on or after the Change of Control with respect to other
peer executives of Fidelity.

Section 4.    Benefits Upon Termination of Employment.
(a)
Provided the Executive executes a Release and the period for revocation of the
Release expires before the scheduled commencement date of payment, then
beginning on the first regular payroll date of the Bank which occurs at least
ninety (90) days following the later of (i) a Change of Control, or (ii) the
Executive’s Termination of Employment within one year before or after the Change
of Control either by action of Fidelity other than a Termination for Cause,
Disability or death, or by action of the Executive upon a Termination for Good
Reason, the Executive will be entitled to the compensation described in this
Section.

(b)
Executive will be paid severance equal to the excess of the Executive’s Final
Compensation over the aggregate amount initially contingently payable under
Section 14 (the “Salary Continuance Benefit”). Any such reduction required in
the payments under this Agreement will proportionately reduce each payment
otherwise due under this Agreement. The Salary Continuance Benefit will be made
net of all required Federal and State withholding taxes and similar required
withholdings and authorized deductions. The Salary Continuance Benefit shall be
payable to the estate of the Executive upon the death of the Executive after the
amounts become payable. If the Executive is not a Specified Employee, the Salary
Continuance Benefit will be payable in 24 equal semi-monthly installments
commencing on the 15th or last day of the month immediately following the date
after the expiration of the ninety (90) day period after the later of the (i)
Change of Control or (ii) Termination of Employment, whichever date occurs
first, and then continuing on the 15th and last day of each calendar month
thereafter until all such installments are paid. If the Executive is a Specified
Employee, the Salary Continuance Benefit shall not be payable until the first
15th or last day of the month which is at least six months after the later to
occur of the Executive’s Termination of


7





--------------------------------------------------------------------------------

Exhibit 10.6

Employment or the Change of Control. All installments, which would have
otherwise been required to be made over such six-month period if the Executive
had not been a Specified Employee, shall be paid to the Executive in one lump
sum payment on the first 15th or last day of the month which is at least six
months after the Executive’s Termination of Employment or Change of Control, as
applicable. After the lump sum payment, the remaining semi-monthly installments
(each equal to 1/24 of the Salary Continuance Benefit) will continue on the 15th
and last day of each calendar month until all such installments are paid.
(c)
Executive and the Executive's Dependents will continue to be covered by all
Welfare Plans in which the Executive or Dependents were participating
immediately prior to the date of the Executive's Termination of Employment until
the expiration of the Severance Period, subject to the eligibility requirements
of such Welfare Plans on the date of the Termination of Employment, all to the
extent permitted by applicable law and which under applicable law will not
result in the imposition of excise taxes (the "Welfare Continuance Benefit").
Any changes to any Welfare Plan during the Severance Period will be applicable
to the Executive and his Dependents as if he continued to be an employee of
Fidelity or any Affiliate. Fidelity will pay, or it shall cause an Affiliate to
pay, all or a portion of the cost of the Welfare Continuance Benefit for the
Executive and his Dependents under the Welfare Plans on the same basis as
applicable, from time to time, to active employees covered under the Welfare
Plans and the Executive will pay any additional costs comparable to those costs
paid by active executives, provided that no such payment will be made by
Fidelity if such payment would result in the imposition of excise taxes or other
adverse tax effects for the Executive, Fidelity or any Affiliate. If such
participation in any one or more of the Welfare Plans included in the Welfare
Continuance Benefit is not permissible under the terms of the Welfare Plan or
any provision of law or any provision of law would create any adverse tax effect
for the Executive or Fidelity or any Affiliate due to such participation,
Fidelity will provide, or will cause an Affiliate to provide, substantially
identical benefits directly or through an insurance arrangement or pay the
Executive's costs for such Welfare Plan if continued by the Executive, including
as permitted under ERISA, so long as such payment or provision of alternate
benefits does not result in the imposition of excise taxes or other adverse tax
effect for the Executive or Fidelity or any Affiliate. The Welfare Continuance
Benefit as to any Welfare Plan will cease if and when the Executive has obtained
coverage under one or more welfare benefit plans of a subsequent employer that
provide for equal or greater benefits to the Executive and his Dependents with
respect to the specific type of benefit provided under the applicable Welfare
Plan. Notwithstanding any other provision of this Section 4(c), if the Executive
is a Specified Employee and if Fidelity determines that any portion of the


8





--------------------------------------------------------------------------------

Exhibit 10.6

Welfare Continuance Benefit is subject to Section 409A of the Code, then to the
extent necessary to avoid taxation under Section 409A, the Executive will be
required to pay for the Welfare Continuance Benefit during the six-month period
following his Termination of Employment; provided; however, that on the first
day after the end of such six-month period, Fidelity will reimburse the
Executive for such payments so long as such reimbursement does not subject
Fidelity to the imposition of excise taxes. Notwithstanding the foregoing, in
the event Executive is not entitled to the Salary Continuation Benefit in
accordance with the provisions of the prior paragraph, then effective on the
first regular payroll date of Fidelity which occurs at least ninety (90) days
following Executive’s Termination of Employment Executive's right to any further
such Welfare Continuance Benefit shall cease. Provided further, and
notwithstanding any other provision of this Agreement, that in the event
Executive has previously had the opportunity to obtain a continuation of welfare
benefits following a Termination of Employment, under the terms of an employment
agreement, then no coverage under any Welfare Plan is available under the terms
of this Agreement.
(d)
Fidelity Southern shall maintain the Individual Life Insurance Policy after the
Executive's Termination of Employment only if such termination is due to
retirement (as such term is determined by the Board). Notwithstanding the
previous sentence, if the Executive is a Specified Employee and if Fidelity
determines that the maintenance of the Individual Life Insurance Policy is
subject to Section 409A of the Code, then to the extent necessary to avoid
taxation under Section 409A, the Executive will be required to pay for the
maintenance of the Individual Life Insurance Policy during the six-month period
following his Termination of Employment; provided; however, that on the first
day after the end of such six-month period, Fidelity will reimburse the
Executive for such payments.

(e)
If the Executive violates any of the undertakings set forth in Sections 10, 11,
12 and 13 of this Agreement after the Termination of Employment, any additional
compensation and benefits under this Section 4 shall cease and be forfeited;
except that the benefits under Section 4(d) shall continue to be available under
the terms of the Individual Life Insurance Policy to the extent set forth in
Section 4(d).

(f)
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined in a written opinion by the firm of certified public
accountants regularly used by Fidelity (the “Accounting Firm”) (such
determination to be made within thirty (30) days of a request by the Executive
following a Change of Control) or by the Internal Revenue Service that any
payment or distribution by Fidelity to or for the benefit of the Executive under
this Agreement (a “Payment”) would be subject to the


9





--------------------------------------------------------------------------------

Exhibit 10.6

excise tax imposed by Section 4999 of the Code (such excise tax, together with
any interest and penalties accrued due to the Executive’s failure to pay or
underpayment of such tax in reliance on the opinion of Fidelity’s firm of
certified public accountants, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. the Executive shall promptly notify Fidelity in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by Fidelity of the Gross-Up Payment. The Executive shall
provide Fidelity with a reasonable opportunity to contest such claim. Fidelity
and the Executive shall each provide the Accounting Firm access to and copies of
any books, records and documents in the possession of Fidelity or the Executive,
as the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section
4(f). The Federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination with respect to the Excise Tax payable by the Executive. The
Executive, at the request of Fidelity, shall provide Fidelity true and correct
copies (with any amendments) of his Federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by Fidelity, evidencing such conformity.
Section 5.    Outplacement Services.
If the Executive is entitled to a Severance Benefit under Section 4(b), the
Executive also will be entitled in addition to receive complete outplacement
services, including job search, interview skill services, job retaining and
education and resume preparation, paid by Fidelity up to a total cost of
$20,000. The services will be provided by a nationally or regionally recognized
outplacement organization selected by the Executive with the approval of
Fidelity (which approval will not be unreasonably withheld). The services will
be provided for up to two (2) years after the date the Executive becomes
entitled to a benefit under Section 4(b) or until the Executive obtains
full-time employment, whichever occurs first.
Section 6.    Death.
If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s Dependents will continue to be covered under all applicable Welfare
Plans during the

10





--------------------------------------------------------------------------------

Exhibit 10.6

remainder of the Severance Period, provided such continued coverage does not
subject Fidelity or any Affiliate to excise taxes.
Section 7.    Setoff.
(a)
Except as otherwise provided in Section 7(c) below, payment of a Severance
Benefit will be in addition to any other amounts otherwise then currently
payable to the Executive, including any accrued but unpaid vacation pay or
deferred compensation. No payments or benefits payable to or with respect to the
Executive pursuant to this Agreement will be reduced by any amount the Executive
may earn or receive from employment with another employer or from any other
source. In no event will the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, except as provided
in Section 4(c) with respect to the Welfare Continuation Benefit or in Section 5
with respect to outplacement services, such amounts which are available under
this Agreement will not be reduced whether or not the Executive obtains other
employment.

(b)
Nothing in this Agreement will limit or otherwise affect such rights as the
Executive may have under any other contract or agreement with Fidelity or
Affiliates. Amounts which constitute vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement (collectively, “programs”) with Fidelity or Affiliates
at or subsequent to the Executive’s Termination of Employment will be payable in
accordance with such program.

(c)
The total amount payable hereunder for Salary Continuance Benefits and
consideration for the non-compete, non-solicitation and non-disclosure
provisions (as set forth in Section 14) shall not exceed the Executive’s Final
Compensation. The maximum amount payable is subject to adjustment for any other
severance or other similar Change of Control-related benefits which contingently
or otherwise exist as of the date of this Agreement plus the aggregate amount
initially contingently payable under Section 14. Fidelity or an Affiliate and
the Executive may be parties to other agreements, policies, plans, programs or
arrangements relating to the Executive’s employment. This Agreement shall be
construed and interpreted so that the Salary Continuance Benefit, Welfare
Continuance Benefit and other payments (including, but not limited to, payments
described in Section 14 below) hereunder are payable or made available only to
the extent that similar amounts are not already paid or made available to the
Executive under any other agreements, policies, plans, programs or arrangements
which exist as of the date of this Agreement. Without limiting the foregoing,
any Salary Continuance Benefit, Welfare


11





--------------------------------------------------------------------------------

Exhibit 10.6

Continuance Benefit and other payments (including, but not limited to, payments
described in Section 14 below) payable under this Agreement shall be reduced by
any other compensation, severance pay, continued welfare benefits, non-compete
payments or other similar amounts to which the Executive already has a
contingent or vested right under any other similar agreements, policies, plans,
programs or existing arrangements covering the Executive with respect to
Fidelity or any Affiliate; it being the intent of both the Executive and
Fidelity or any Affiliate not to provide to the Executive any duplicative
payments, severance pay or welfare benefits hereunder. To the extent any benefit
otherwise payable under this Agreement is to be reduced as a result of any
existing benefits, contingent or otherwise, then the benefits payable under this
Agreement are reduced accordingly and each payment hereunder will be reduced
proportionately.
(d)
To the extent that federal, state or local law requires Fidelity or an Affiliate
to provide notice and/or make a payment to the Executive because of an
involuntary Termination of Employment, the severance pay available under this
Agreement for periods for which the Executive is not required to report to work
shall be reduced, but not below zero, by the amount of any such mandated
payments.

Section 8.    No Interest in Benefit.
No interest of the Executive or any Beneficiary, or any right to receive any
payment or distribution hereunder, will be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment or other alienation or
encumbrance of any kind, nor may such interest or right to receive a payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligation or debts of, or other claims against, the Executive or Beneficiary,
including claims for alimony, support, separate maintenance, and claims in
bankruptcy proceedings.
Section 9.    Benefits Unfunded.
All rights under this Agreement of the Executive and Beneficiaries will at all
times be entirely unfunded, and no provision will at any time be made with
respect to segregating any assets of Fidelity or any Affiliate for payment of
any amounts due hereunder. The Executive and Beneficiaries will have only the
rights of general unsecured creditors of Fidelity.
Section 10.    Covenant Not to Compete.
The Executive agrees that during his employment with Fidelity and for a period
of twelve (12) months after the Executive’s Termination of Employment with
Fidelity for any reason, that the Executive shall not, on his own behalf or on
another’s behalf, work in any management or executive capacity in the business
of providing banking or banking related services. This restriction shall apply
only within a 50-mile radius of 3490 Piedmont Road,

12





--------------------------------------------------------------------------------

Exhibit 10.6

Atlanta, Georgia 30305. The Executive agrees that because of the nature of
Fidelity’s business, the nature of the Executive’s job responsibilities, and the
nature of the Confidential Information and Trade Secrets of Fidelity which
Fidelity will give the Executive access to, any breach of this provision by the
Executive would result in the inevitable disclosure of Fidelity’s Trade Secrets
and Confidential Information to its direct competitors.
Section 11.    Non‑Solicitations of Clients and Customers.
Executive agrees that during his employment with Fidelity and for a period of
twelve (12) months after the Executive’s Termination of Employment with Fidelity
for any reason, the Executive will not directly or indirectly solicit, contact,
or call upon any client or customer of Fidelity for the purpose of providing
banking or banking related services other than through Fidelity. This
restriction shall apply only to any client or customer of Fidelity with whom the
Executive had material contact during the last twelve months of the Executive’s
employment with Fidelity. “Material contact” means interaction between the
Executive and the client or customer which takes place to further the business
relationship. “Clients” and “customers” include, but are not limited to,
depositors and commercial, SBA or construction loan customers.
Section 12.    Non‑Solicitations of Employees.
The Executive agrees that during his employment with Fidelity and for a period
of twelve (12) months after the Executive’s Termination of Employment for any
reason, the Executive will not recruit, hire or attempt to recruit or hire,
directly or by assisting others, any other employee of Fidelity with whom the
Executive had material contact during the Executive’s employment with Fidelity.
This restriction shall apply only to recruiting, hiring or attempting to recruit
or hire any employee for the purpose of working in the business of providing
banking or banking related services.
Section 13.    Confidentiality, Proprietary Information and Inventions.
(a)
During the term of the Executive’s employment with Fidelity, and at all times
thereafter, the Executive shall not use or disclose to others, without the prior
written consent of Fidelity, any Trade Secrets (as hereinafter defined) of
Fidelity, or any Affiliate or any of their customers, except for use or
disclosure thereof in the course of the business of Fidelity (or that of any
Affiliate), and such disclosure shall be limited to those who have a need to
know.

(b)
During the term of the Executive’s employment with Fidelity, and for twelve (12)
months after the Executive’s Termination of Employment for any reason, the
Executive shall not use or disclose to others, without the prior written consent
of Fidelity, any Confidential Information (as hereinafter defined) of Fidelity,
or any Affiliate or any of their customers, except for use or disclosure thereof
in the course of the business of Fidelity


13





--------------------------------------------------------------------------------

Exhibit 10.6

(or that of any Affiliate), and such disclosure shall be limited to those who
have a need to know.
(c)
Upon a Termination of Employment with Fidelity for any reason, the Executive
shall not take with him any documents or data of Fidelity or any Affiliate or of
any customer thereof or any reproduction thereof and agrees to return any such
documents and data in his possession at that time.

(d)
The Executive agrees to take reasonable precautions to safeguard and maintain
the confidentiality and secrecy and limit the use of all Trade Secrets and
Confidential Information of Fidelity and all subsidiaries and customers thereof.

(e)
Trade Secrets shall include only such information constituting a “Trade Secret”
within the meaning of subsection 10-1-761(4) of the Georgia Trade Secrets Act of
1990, including as hereafter amended. Confidential Information shall include all
information and data which is protectable as a legal form of property or
non-public information of Fidelity or their customers, excluding any information
or data which constitutes a Trade Secret.

(f)
Trade Secrets and Confidential Information shall not include any information (A)
which becomes publicly known through no fault or act of the Executive; (B) is
lawfully received by the Executive from a third party after a Termination of
Employment without a similar restriction regarding confidentiality and use and
without a breach of this Agreement or (C) which is independently developed by
the Executive and entirely unrelated to the business of providing banking or
banking related services.

(g)
The Executive agrees that any and all information and data originated by the
Executive while employed by Fidelity and, where applicable, by other employees
or associates under the Executive’s direction or supervision in connection with
or as a result of any work or service performed under the terms of the
Executive’s employment, shall be promptly disclosed to Fidelity, shall become
Fidelity’s property, and shall be kept confidential by the Executive. Any and
all such information and data, reduced to written, graphic or other tangible
form and any and all copies and reproduction thereof shall be furnished to
Fidelity upon request and in any case shall be returned to Fidelity upon the
Executive’s Termination of Employment.

(h)
The Executive agrees that the Executive will promptly disclose to Fidelity all
inventions or discoveries made, conceived or for the first time reduced to
practice in connection with or as a result of the work and/or services the
Executive performs for Fidelity.


14





--------------------------------------------------------------------------------

Exhibit 10.6

(i)
The Executive agrees that he will assign the entire right, title and interest in
any such invention or inventions and any patents that may be granted thereon in
any country in the world concerning such inventions to Fidelity. The Executive
further agrees that the Executive will, without expense to Fidelity, execute all
documents and do all acts which may be necessary, desirable or convenient to
enable Fidelity, at its expense, to file and prosecute applications for patents
on such inventions, and to maintain patents granted thereon.

Section 14.
Consideration for Non-Compete, Non-Solicitation and Non-Disclosure Provisions.

In consideration of the Executive’s undertakings set forth in Sections 10, 11,
12 and 13 above, with respect to periods after a Termination of Employment,
Fidelity will pay the Executive a “Non-Compete Benefit”, as described below. If
the Executive is not a Specified Employee, the Non-Compete Benefit will be
payable in 24 equal semi-monthly installments, each installment in an amount
equal to forty percent (40%) of his Annual Base Salary in effect immediately
prior to the Termination of Employment divided by 24, commencing on the 15th or
last day of the month immediately following the date of the Termination of
Employment, whichever date occurs first, and then continuing on the 15th and
last day of each calendar month thereafter until all such installments are paid.
If the Executive is a Specified Employee, the Non-Compete Benefit shall not
become payable until the first 15th or last day of the month which is at least
six months after the Executive’s Termination of Employment. All installments,
which would have otherwise been required to be made over such six-month period
if the Executive had not been a Specified Employee, shall be paid to the
Executive in one lump sum payment on the first 15th or last day of the month
which is at least six months after the Executive’s Termination of Employment.
After the lump sum payment, the remaining semi-monthly installments (each equal
to forty percent (40%) of the Executive’s Annual Base Salary in effect
immediately prior to the Termination of Employment divided by 24) will continue
on the 15th and last day of each calendar month until all such installments are
paid. If the Executive violates any of the undertakings set forth in Sections
10, 11, 12 and 13 of this Agreement, in addition to any other remedies, the
Executive waives and forfeits any and all rights to any further payments under
this Agreement, including but not limited to, any additional payments,
compensation or Severance Benefits he may otherwise be entitled to receive under
this Agreement.
Section 15.    Specific Performance.
Because of the Executive’s knowledge and experience, the Executive agrees that
Fidelity shall be entitled to specific performance, an injunction, temporary
injunction or other similar equitable relief in addition to all other rights and
remedies it might have for any violation of the undertakings set forth in
Sections 10, 11, 12 or 13 of this Agreement. In any such court proceeding or
arbitration, the Executive will not object thereto and claim that monetary
damages are an adequate remedy. In addition, in any such court proceeding,

15





--------------------------------------------------------------------------------

Exhibit 10.6

Executive waives any requirement for the posting of a bond as a prerequisite for
injunctive relief.
Section 16.    Indemnification of the Executive.
Fidelity shall indemnify the Executive and shall advance reasonable reimbursable
expenses incurred by the Executive in any proceeding against the Executive,
including a proceeding brought in the right of Fidelity, as a director or
officer of Fidelity or any Affiliate thereof, except claims and proceedings
brought directly by Fidelity against the Executive, to the fullest extent
permitted under the Georgia Business Corporation Code, and the Articles of
Incorporation and By-Laws of Fidelity, as such Code, Articles or By-Laws may be
amended from time to time hereafter. Such indemnities and advances shall be paid
to the Executive on the next normal payroll payment date after the Executive’s
rights to such amounts are no longer in dispute.
Section 17.    Applicable Law; Binding Arbitration.
This Agreement will be construed and interpreted in accordance with the laws of
the State of Georgia without reference to its conflict of laws rules. Except as
otherwise specifically provided herein, including as provided in Section 15
hereof, Specific Performance, all disputes arising under this Agreement shall be
submitted to and settled by arbitration. Arbitration shall be by one (1)
arbitrator selected in accordance with the rules of the American Arbitration
Association, Atlanta, Georgia (“AAA”) by the AAA. The hearings before the
arbitrator shall be held in Atlanta, Georgia and shall be conducted in
accordance with the rules existing on the date thereof of the AAA to the extent
not inconsistent with this Agreement.
Section 18.    No Employment Contract.
Nothing contained in this Agreement shall be construed to be an employment
contract between the Executive and Fidelity.
Section 19.    Severability.
In the event any provision of this Agreement is held illegal or invalid, the
remaining provisions of this Agreement will not be affected thereby.
Section 20.    Successors.
(a)
The Agreement will be binding upon and inure to the benefit of Fidelity, the
Executive and their respective heirs, representatives, successors and assigns.

(b)
Fidelity will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Fidelity to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Fidelity would be
required to perform it if no such succession had taken place. As used in


16





--------------------------------------------------------------------------------

Exhibit 10.6

this Agreement, “Fidelity” will mean Fidelity as herein defined and any
successor to its business and/or assets which assumes this Agreement by
operation of law or otherwise.
Section 21.    Litigation Expenses.
(a)
Fidelity agrees to pay or reimburse the Executive promptly as incurred, to the
full extent permitted by law, all legal fees and expenses which the Executive
may reasonably incur as a result of any contest (regardless of the outcome
thereof unless a court of competent jurisdiction determines that the Executive
acted in bad faith in initiating the contest) by Fidelity, any Affiliate, the
Executive or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in the Internal Revenue Code Section 7872 (f)(2)(A); provided
however, that the reasonableness of the fees and expenses must be determined by
an independent arbitrator, using standard legal principles, mutually agreed upon
by Fidelity, as the case may be, and the Executive in accordance with rules set
forth by the American Arbitration Association. Such payments and reimbursements
shall be paid to the Executive or on the Executive’s behalf on or by the next
normal payroll payment date after the Executive’s rights to such amounts are no
longer in dispute; provided, however, that if the Executive is a Specified
Employee such payments shall not be made before the date that is six months
after the date of the Executive’s Termination of Employment.

(b)
If there is any dispute between Fidelity and the Executive, in the event of any
Termination of Employment by Fidelity or by the Executive, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that the Executive is not entitled to benefits under this
Agreement, Fidelity will pay or cause to be paid all amounts, and provide all
benefits, to the Executive and/or the Executive’s family or other Beneficiaries,
as the case may be, that Fidelity would be required to pay or provide pursuant
to this Agreement. Fidelity will not be required to pay any disputed amounts
pursuant to this subsection except upon receipt of an undertaking (which may be
unsecured) by or on behalf of the Executive to repay all such amounts to which
the Executive is ultimately adjudge by such court not to be entitled.

Section 22.    Future Employers.
Fidelity may notify anyone employing the Executive or evidencing an intention to
employ the Executive as to the existence and provisions of this Agreement and
may provide any such person or organization a copy of this Agreement. The
Executive agrees that for a period of twelve (12) months after the Executive’s
Termination of Employment with

17





--------------------------------------------------------------------------------

Exhibit 10.6

Fidelity for any reason, the Executive will provide Fidelity the identity of any
employer the Executive goes to work for along with the Executive’s job title and
anticipated job duties with such employer.
Section 23.    Miscellaneous.
(a)
Amendments/Waivers/Counterparts. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and the writing is signed by the Executive and Fidelity. A waiver of
any breach of or compliance with any provision or condition of this Agreement is
not a waiver of similar or dissimilar provisions or conditions. This Agreement
may be executed in one or more counterparts, all of which will be considered one
and the same agreement.

(b)
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon receipt when delivered by hand or upon delivery to the address of the party
determined pursuant to this Section 23 when delivered by express mail, overnight
courier or other similar method to such address or by facsimile transmission
(provided a copy is also sent by registered or certified mail or by overnight
courier), or five (5) business days after deposit of the notice in the US mail,
if mailed by certified or registered mail, with postage prepaid addressed to the
respective party as set forth below, which address may be changed by written
notice to the other parties:

If to Fidelity:
Fidelity Southern Corporation
3490 Piedmont Road
Suite 1550
Atlanta, Georgia 30305
Attn: Chief Executive Officer
If to the Executive:
David Buchanan
c/o Fidelity Southern Corporation
3490 Piedmont Road, Suite 1550
Atlanta, Georgia 30305


With copy to:
David Buchanan




(c)
Confidentiality. The Executive agrees that the Executive will not discuss the
Executive’s employment and resignation or termination (including the terms of
this Agreement) with any representatives of the media, either


18





--------------------------------------------------------------------------------

Exhibit 10.6

directly or indirectly, without the prior written consent and approval of
Fidelity.
Section 24.    Entire Agreement.
No agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by a party which is not
expressly set forth in this Agreement. This Agreement, together with the Salary
Continuation Agreement, sets forth the entire understanding of the parties with
respect to the subject matter hereof.
Section 25.    Compliance with Section 409A.This Agreement is intended to
satisfy the requirements of Code Section 409A and shall be construed and
interpreted in accordance therewith.     
Section 26.    Compliance with Applicable Laws.
Notwithstanding any other provision of this Agreement, Fidelity's obligations
under this Agreement shall be subject to compliance with applicable laws and
regulations, including without limitation, regulations addressing Golden
Parachute and Indemnification Payments (12 CFR § 359) (the "Rules").
In consideration for the benefits Executive will receive pursuant to the terms
of this Agreement, Executive hereby voluntarily waives any claim against the
United States or Fidelity for any changes to the payments or benefits that are
required to comply with the Rules. Executive acknowledges that the Rules may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including so-called "golden
parachute" agreements) that are provided for under this Agreement. This waiver
includes all claims Executive may have under the laws of the United States or
any state related to the requirements imposed by the Rules, including without
limitation a claim for any compensation or other payments Executive would
otherwise receive, any challenge to the process by which the Rules were adopted
and any tort or constitutional claim about the effect of the Rules on
Executive's employment relationship.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

19





--------------------------------------------------------------------------------

Exhibit 10.6

FIDELITY SOUTHERN CORPORATION
By: /s/ James B. Miller, Jr.____________    
Name: James B. Miller, Jr.
Title: Chairman
FIDELITY BANK
By:    /s/ H. Palmer Proctor, Jr.
Name:    H. Palmer Proctor, Jr.
Title:    President
EXECUTIVE
/s/ David Buchanan
David Buchanan





20





--------------------------------------------------------------------------------

Exhibit 10.6

ATTACHMENT A
FORM OF RELEASE


This Release (“Release”) is entered into by and between _______________
(“Employee”), an individual, and Fidelity Southern Corporation, a Georgia
corporation, and its wholly owned subsidiary Fidelity Bank, a Georgia banking
corporation (referred to herein collectively as “Employer” or the “Company”)
(collectively referred to as the “Parties”).


Employee acknowledges that his employment with the Company was effectively
separated as of ___________ (the Separation Date). Employee further acknowledges
that, in the absence of this Release he would have no entitlement to the
severance benefit conferred in the Executive Continuity Agreement effective as
of January 1, 2015, that this severance benefit constitutes a substantial
economic benefit to him, and that this benefit constitutes good and valuable
consideration for this Release.


Employee hereby waives, releases, and discharges the Company, its past and
present parents, subsidiaries, divisions, and affiliated companies, its
respective past and present stockholders, directors, officers, employees,
agents, and insurers (collectively the “Company”), from any and all claims,
demands, damages, and causes of action (“Claims”) of every kind and nature,
whether known or unknown, or suspected or unsuspected, which Employee has or may
have, arising out of any matter whatsoever that occurred at any time up to the
date of his execution of this Release, with the exception of any claim for
future obligations of the Company to pay additional compensation or benefits as
set forth in the Executive Continuity Agreement. This General Release
specifically includes, but is not limited to, any and all Claims:


a.Arising out of or in any way related to Employee's employment or the
separation of his employment with the Company;
b.Arising under or based on the Equal Pay Act of 1963, Title VII of the Civil
Rights Act of 1964 (“Title VII”), the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Americans with Disabilities Act of 1990 (“ADA”), the Family
and Medical Leave Act of 1993, the National Labor Relations Act, the Worker
Adjustment Retraining Notification Act of 1988, the Employee Retirement Income
Security Act of 1974, or any other federal, state, county or local law, statute,
ordinance, decision, order, policy or regulation prohibiting employment
discrimination, harassment or retaliation, or otherwise creating rights or
claims for employees,;
c.Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof based on any action or failure to act by the
Company at any time prior to the effective date of this Release;






--------------------------------------------------------------------------------

Exhibit 10.6

d.Employee specifically represents that he has read and understands this
Release, and understands fully the final and binding effect of this Release.
EMPLOYER hereby advises EMPLOYEE that before signing this Release, he may take
twenty-one (21) days to consider the Release. Employee further agrees that the
only promises made to him to sign this Agreement and Release are those stated in
the Agreement and Release and that he has signed this Agreement and Release
voluntarily with the full intent of releasing the Company and all others
identified in the foregoing paragraphs from any and all claims relating to or
arising out of his employment with the Company. EMPLOYER hereby advises EMPLOYEE
in writing to discuss this Release with his attorney (at his own expense) prior
to execution, and he has done so to the extent he deemed it appropriate.
Additionally, in accordance with federal law, this Release may be revoked in
writing by Employee at any time within seven (7) days after the date the Release
is signed by Employee and this Release shall not be effective until the
expiration of such seven day period. Finally, Employee agrees and acknowledges
that if he signs this Release before the expiration of said twenty-one (21) day
period referred to hereinabove, that he has affirmatively waived such twenty-one
day minimum period, but will still have the seven (7) calendar days within which
to revoke this Release. Employee expressly understands that he is knowingly and
voluntarily waiving any claim for age discrimination that he may have under the
Age Discrimination in Employment Act.
As part of the foregoing Release, Employee acknowledges that he is waiving his
right to any recovery, compensation, or other legal, equitable or injunctive
relief from the Company in any administrative, arbitral, judicial or other
action brought by or on behalf of Employee in connection with any Claim released
in this Release.









22





--------------------------------------------------------------------------------

Exhibit 10.6

________________________
____________________________________

Date
[EMPLOYEE]



FIDELITY SOUTHERN CORPORATION




________________________
By: _______________________________

Date
Its: _______________________________



FIDELITY BANK


________________________
By: _______________________________

Date
Its: _______________________________


23



